Fourth Court of Appeals
                               San Antonio, Texas
                                    November 3, 2017

                                   No. 04-17-00174-CR

                                      Walter FISK,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014CR3772
                     Honorable Kevin M. O'Connell, Judge Presiding


                                     ORDER

      Appellant’s Motion for Permission to File Supplemental Brief is GRANTED. The
Supplemental Brief is filed as of October 17, 2017.



                                                 _________________________________
                                                 Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of November, 2017.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court